20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 1 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 2 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 3 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 4 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 5 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 6 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 7 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 8 of 9
20-50250-amk   Doc 42   FILED 06/23/20   ENTERED 06/23/20 10:02:48   Page 9 of 9
